lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
FAYETTEV|LLE D|V|SlON

UN|TED STATES PLA|NT|FF

V. CASE NO. 5:12-CR-50029

TOMMY PAECH DEFENDANT
M

Defendant Tommy Paech appeared before the Court for a revocation hearing this
day. The Court took under advisement his admissions to violating certain conditions of
supervised release and determined that a follow-up status hearing Wou|d be set for six
months from today. Accordingly, |T lS ORDERED that Defendant immediately be
RELEASED from custody at the Washington County Detention Center.

The Court Wi|| issue a separate Order in the near future setting the follow-up status
hearing and amending and adding c?conditions of supervised release.

lT |S SO ORDERED on this 'day of November, 2018.

 
 
 
   
  
 
 

 

Y .BRO KS
UN| ED A DlSTRlCTCOURT

